UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-2060


JINGDONG ZHENG,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 19, 2010                Decided:   March 11, 2010


Before NIEMEYER, GREGORY, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry Zhang, ZHANG & ASSOCIATES, P.C., New York, New York, for
Petitioner.   Tony West, Assistant Attorney General, Mary Jane
Candaux, Assistant Director, Robbin K. Blaya, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jingdong Zheng, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration judge’s order denying his applications for asylum,

withholding    of   removal    and       withholding       under   the    Convention

Against Torture (“CAT”). *

          The Immigration and Nationality Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                          8 U.S.C.

§ 1158(a),    (b)   (2006).         It    defines     a    refugee   as    a     person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”             8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution    involves      the        infliction       or   threat     of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds . . . .”                  Li v. Gonzales, 405 F.3d




     *
       Zheng does not challenge the denial of relief under the
CAT.   He has therefore waived appellate review of this issue.
See Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004)
(finding that failure to raise a challenge in an opening brief
results in abandonment of that challenge); Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (same).




                                           2
171, 177 (4th Cir. 2005) (internal quotation marks and citations

omitted).

            An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see    8   C.F.R.    §    1208.13(a)         (2009),    and    can      establish

refugee status based on past persecution in his native country

on account of a protected ground.                       8 C.F.R. § 1208.13(b)(1)

(2009).         Without   regard     to     past       persecution,      an       alien    can

establish    a    well-founded       fear    of       persecution       on    a   protected

ground.      Ngarurih     v.   Ashcroft,         371    F.3d     182,    187      (4th    Cir.

2004).      “Withholding       of   removal       is    available       under      8   U.S.C.

§ 1231(b)(3) if the alien shows that it is more likely than not

that [his] life or freedom would be threatened in the country of

removal because of [his] race, religion, nationality, membership

in a particular social group, or political opinion.”                               Gomis v.

Holder, 571 F.3d 353, 359 (4th Cir. 2009), cert. denied, __ S.

Ct. __, 2010 WL 58386 (U.S. Jan. 11, 2010) (No. 09-194).                                 “This

is a more stringent standard than that for asylum . . . . [and],

while     asylum     is    discretionary,             if   an     alien        establishes

eligibility for withholding of removal, the grant is mandatory.”

Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 353-54 (4th Cir.

2006) (internal citations omitted) (alteration added).

            Credibility        findings         are     reviewed    for        substantial

evidence.       A trier of fact who rejects an applicant’s testimony

                                            3
on credibility grounds must offer a “specific, cogent reason”

for doing so.        Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989)

(internal quotation marks omitted).               “Examples of specific and

cogent    reasons    include   inconsistent       statements,     contradictory

evidence,    and    inherently     improbable     testimony[.]”      Tewabe    v.

Gonzales, 446 F.3d 533, 538 (4th Cir. 2006) (internal quotation

marks and citations omitted).           Likewise, “the immigration judge

cannot    reject     documentary     evidence     without   specific,   cogent

reasons    why     the   documents   are    not   credible.”       Kourouma    v.

Holder, 588 F.3d 234, 241 (4th Cir. 2009).

            The REAL ID Act of 2005 also amended the law regarding

credibility      determinations      for    applications    for    asylum     and

withholding of removal filed after May 11, 2005, as is the case

here.     Such determinations are to be made based on the totality

of the circumstances and all relevant factors, including:

     the   demeanor,   candor,  or   responsiveness    of  the
     applicant or witness, the inherent plausibility of the
     applicant’s or witness’s account, the consistency
     between the applicant’s or witness’s written and oral
     statements (whenever made and whether or not under
     oath, and considering the circumstances under which
     the statements were made), the internal consistency of
     each   such   statement,   the    consistency   of   such
     statements with other evidence of record . . . . and
     any inaccuracies or falsehoods in such statements,
     without    regard    to   whether    an    inconsistency,
     inaccuracy, or falsehood goes to the heart of the
     applicant’s claim[.]

8 U.S.C. § 1158(b)(1)(B)(iii) (2006) (emphasis added).



                                        4
            This      court      accords     broad,       though       not     unlimited,

deference     to     credibility         findings      supported       by     substantial

evidence.        Camara    v.    Ashcroft,       378    F.3d    361,    367    (4th      Cir.

2004).   If the immigration judge’s adverse credibility finding

is based on speculation and conjecture rather than specific and

cogent reasoning, however, it is not supported by substantial

evidence.     Tewabe, 446 F.3d at 538.                  A determination regarding

eligibility for asylum or withholding of removal is affirmed if

supported by substantial evidence on the record considered as a

whole.       INS    v.    Elias-Zacarias,         502     U.S.    478,       481    (1992).

Administrative        findings      of    fact      are     conclusive        unless     any

reasonable    adjudicator         would     be    compelled      to     decide      to    the

contrary.        8 U.S.C. § 1252(b)(4)(B) (2006).                      This court will

reverse the Board only if “the evidence . . . presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                   Elias-Zacarias, 502 U.S. at

483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

Because the Board added its own reasoning when it adopted the

immigration        judge’s      decision,       this    court    will        review      both

decisions.       Niang v. Gonzales, 492 F.3d 505, 511 n.8 (4th Cir.

2007).

            We     find   substantial        evidence        supports        the    adverse

credibility        finding.        Clearly,         there      were     many       critical

discrepancies between Zheng’s and his wife’s testimonies.                                  We

                                            5
further    find    no    error    with    respect       to   the   immigration       judge

seeking    more       reasonably         available        corroborative        evidence.

Because    of   the     adverse       credibility       finding    and   the    lack   of

corroboration, the record does not compel a different result

with respect to the denial of asylum or withholding of removal.

            Accordingly,         we    deny       the   petition   for     review.      We

dispense    with        oral   argument       because        the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                              6